Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald W. Andrews, Jr., appeals the district court’s order dismissing this action alleging malicious prosecution, extortion, RICO violations and mail fraud. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Andrews v. Wolcott Rivers Gates, No. 3:14-cv-00076-HEH, 2014 WL 3016488 (E.D.Va. July 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.